Exhibit 10.2




                            
September 1, 2018




Marriott International, Inc.
10400 Fernwood Rd
Bethesda, MD 20817


Starwood Hotels & Resorts Worldwide, LLC
10400 Fernwood Rd
Bethesda, MD 20817


Re:
Merger of Marriott Vacations Worldwide Corporation and ILG, Inc.

Ladies and Gentlemen:
Marriott International, Inc. (“MII”) and Marriott Worldwide Corporation (“MWC”)
(collectively “Licensor”), and Marriott Vacations Worldwide Corporation
(“Licensee”) are parties to (i) that certain License, Services and Development
Agreement for Marriott Projects dated effective November 19, 2011 (“Original MVW
License Agreement”), as amended by that certain Amendment to License, Services,
and Development Agreement dated February 26, 2018, and by that certain letter
regarding Consent to Limited Marketing Access dated February 26, 2018
(collectively, the “MVW License Agreement”), and (ii) that certain Marriott Side
Letter of Acknowledgments - Services Manual dated contemporaneously with the
Original MVW License Agreement, as amended by that certain Amendment dated
December 10, 2015, that certain Second Amendment dated September 21, 2016, that
certain Third Amendment dated February 26, 2018, and that certain Fourth
Amendment dated September 1, 2018 (collectively, the “Services Manual”), under
which Licensor granted Licensee the right to operate the Licensed Business in
accordance with the terms and conditions of the MVW License Agreement. Licensor,
together with Marriott Rewards, LLC (collectively, “Marriott”), and Licensee,
together with Marriott Ownership Resorts, Inc. (collectively, “MVW”) are also
parties to that certain Side Letter Agreement - Program Affiliation dated
September 21, 2016, as amended and restated by that certain Amended and Restated
Side Letter Agreement - Program Affiliation dated February 26, 2018, and that
certain letter dated February 26, 2018 regarding Conditional Consent to
Eliminate Redemption Restrictions (collectively, the “Program Affiliation Side
Letter”).
Starwood Hotels & Resorts Worldwide, LLC (formerly known as Starwood Hotels &
Resorts Worldwide, Inc.) (“Starwood”), Vistana Signature Experiences, Inc.
(“Vistana”), and ILG, LLC (as successor to ILG, Inc. (formerly known as Interval
Leisure Group, Inc.)) (“ILG”) are parties to that certain License, Services and
Development Agreement dated effective May 11, 2016 (“Vistana License
Agreement”), under which Starwood granted Vistana the right to operate the
Vistana Destination Club Business in accordance with the terms and conditions of
the Vistana License Agreement.
All initially capitalized terms used but not defined herein have the meaning set
forth in the MVW License Agreement, Services Manual, Program Affiliation Side
Letter, or Vistana License Agreement, as applicable.
On September 1, 2018 (the “Effective Date”), Licensee acquired ILG, which
acquisition included the Vistana Destination Club Business, resulting in MVW and
its subsidiaries having licenses to operate Destination Club Businesses under
the Marriott Vacation Club, Grand Residences by Marriott, Ritz-Carlton Club,
Sheraton, Westin, The Luxury Collection, St. Regis and Vistana brands (the
“Combined Licensed Business”). The parties hereto desire to effectuate certain
efficiencies by combining certain aspects of the Combined Licensed Business and
adapting the terms and conditions of the Vistana License Agreement to conform,
as nearly as practicable, to the terms and conditions of the MVW License
Agreement as more specifically set forth herein. In furtherance thereof, the
parties hereto agree as follows with effect as of the Effective Date:


1

--------------------------------------------------------------------------------




1.
The $3 million reduction in base royalty set forth in the definition of “Base
Royalty” in Section 1.B of the First Amendment to the MVW License Agreement is
hereby ceased;

2.
With respect to the schedule to the Services Manual entitled “Credit Card
Marketing Funds”, Licensor shall (instead of the reduction in base royalty set
forth in the definition of “Base Royalty” in section 1.B of the First Amendment
to the MVW License Agreement and the Initial Marketing Funds Amount set forth in
the schedule to the Services Manual entitled “Credit Card Marketing Funds”)
hereby pay to MVW the Increased Marketing Funds Amount set forth in the schedule
to the Services Manual entitled “Credit Card Marketing Funds”.

3.
Subject to any legal restrictions or third party consents or approval rights
existing as of February 26, 2018, MVW (along with its subsidiaries and
affiliates) is hereby permitted to include all brands that are encompassed in
the Combined Licensed Business in MVW’s multi-brand portfolio vacation ownership
products.

4.
The Vistana Redemption Restriction and the MVW Redemption Restriction (along
with the parties’ respective obligations under Section 3.02 of the Program
Affiliation Side Letter) are hereby terminated.

5.
The parties agree that upon written request by MVW, Licensor will depict the
Vistana vacation ownership brands (i.e., Sheraton Vacation Club, Westin Vacation
Club, St. Regis Residence Club, and The Luxury Collection Residence Club) on
marriott.com and in other promotional and sales and marketing materials in the
same manner and prominence that the Marriott Vacation Club brand is depicted on
marriott.com and in other promotional and sales and marketing materials.

6.
The parties agree that upon written request by MVW, (i) Destination Club
Projects subject to the Vistana License Agreement will be deemed (x)
“Participating Properties” under the Marriott Rewards Agreement and (y)
“Licensed Destination Club Projects” under the MVW License Agreement, and (ii)
Destination Club Products subject to the Vistana License Agreement will be
deemed “Licensed Destination Club Products” under the MVW Marriott License
Agreement.

7.
Upon MVW’s request, Licensor will agree to amend the MVW License Agreement and
related agreements to encompass the Sheraton, Westin, The Luxury Collection and
St. Regis brands and the Licensed Unbranded Properties (as defined in the
Vistana License Agreement) and to make other appropriate modifications so as to
adapt the terms and conditions of the Vistana License Agreement to conform, as
nearly as practicable, to the terms and conditions of the MVW License Agreement
(the “Combination Amendment”). Upon the effectiveness of the Combination
Amendment, (i) the Vistana License Agreement will be terminated, (ii) Sections
2.2.C(3) and (4) and the proviso to Section 2.2.C(5) of the MVW License
Agreement will be deleted, and (iii) the Vistana Exclusive Rights Exception
shall cease. MVW anticipates that the integration and combination of the MVW and
Vistana Destination Club Businesses will occur in steps and phases over time and
that therefore the Combination Amendment may consist of a series of amendments
that align with such steps and phases. MVW and Licensor will work together in
good faith to effectuate such Combination Amendment to align with such steps and
phases. In connection with the initial phase, the parties hereto agree as
follows with effect as of the Effective Date:

a.
MVW shall continue to pay the base royalty contemplated by the MVW License
Agreement (as adjusted by Section 1 of this letter) and Vistana shall continue
to pay the base royalty contemplated by the Vistana License Agreement,
respectively, without change or alteration.

b.
The variable royalty fees in Sections 3.1 A(ii) and (iii) of the MVW License
Agreement and the related provisions in Sections 3.1 C, D, E and F of the MVW
License Agreement shall apply to all brands that are encompassed by the MVW
License Agreement and the Vistana License Agreement. For the avoidance of doubt,
Sections 3.1 A(ii), B, C, D and E of the Vistana License Agreement shall be
superseded by the foregoing provisions of the MVW License Agreement.



2

--------------------------------------------------------------------------------




c.
The basis for systems charges will remain unchanged (to the extent that the
systems applicable to the various brands remain unchanged), including, without
limitation, the calculation of payments for Loyalty Program Points.

d.
To facilitate the integration and combination of the MVW and Vistana Destination
Club Businesses, MVW and Vistana shall be permitted to (i) use information
related to the MVW Destination Club Business in connection with the Vistana
Destination Club Business, (ii) use information related to the Vistana
Destination Club Business in connection with the MVW Destination Club Business,
(iii) coordinate and integrate programs, activities and management functions
between the MVW and Vistana Destination Club Businesses, and (iv) create one or
more Exchange Programs or other forms of reciprocal use, mutual benefit or
affiliation among various aspects, products and programs of the MVW and Vistana
Destination Club Businesses. In furtherance of the foregoing:

i.
For purposes of Section 14.1.A of the MVW License Agreement, (i) MVW’s
Affiliates involved in the Vistana Destination Club Business shall be considered
“authorized” Persons for purposes of “Licensor Confidential Information” under
the MVW License Agreement, (ii) uses of “Licensor Confidential Information”
permitted by the MVW License Agreement shall include uses of “Starwood
Confidential Information” permitted by the Vistana License Agreement, (iii)
“Licensed Business” shall be deemed to include the Vistana Destination Club
Business, (iv) “Projects” shall include “Licensed Vacation Ownership Properties”
under the Vistana License Agreement, and (v) “Transaction Agreements” shall
include “Transaction Agreements” under the Vistana License Agreement.

ii.
For purposes of Sections 9.1.D, 9.3.A and 9.3.B of the MVW License Agreement,
“Licensed Business” shall include the Vistana Destination Club Business.

iii.
For purposes of Section14.1.A of the Vistana License Agreement, (i) MVW’s
Affiliates involved in the MVW Destination Club Business shall be considered
“authorized” Persons for purposes of “Starwood Confidential Information” under
the Vistana License Agreement, (ii) uses of “Starwood Confidential Information”
permitted by the Vistana License Agreement shall include uses of “Licensor
Confidential Information” permitted by the MVW License Agreement, (iii)
“Licensed Business” shall be deemed to include the MVW Destination Club
Business, (iv) “Licensed Vacation Ownership Properties” shall include “Projects”
under the MVW License Agreement, (v) “Transaction Agreements” shall include
“Transaction Agreements” under the MVW License Agreement, and (vi) the phrase
“other Hotel, brand, business, product, service or activity” shall exclude the
MVW Destination Club Business.

iv.
For purposes of Sections 7.4.D, 8.3.A and 8.3.B of the Vistana License
Agreement, “Licensed Business” shall include the MVW Destination Club Business
and “Licensed Vacation Ownership Properties” shall include “Projects” under the
MVW License Agreement.



3

--------------------------------------------------------------------------------




Please sign in the space indicated below to indicate Licensor’s acknowledgment
and agreement with respect to this letter.
Sincerely,
MARRIOTT VACATIONS WORLDWIDE CORPORATION


By: /s/ R. Lee Cunningham            
Name:    R. Lee Cunningham
Title:    Executive Vice President & Chief Operating
Officer - Vacation Ownership


MARRIOTT OWNERSHIP RESORTS, INC.


By: /s/ R. Lee Cunningham            
Name:    R. Lee Cunningham
Title:    Vice President


VISTANA SIGNATURE EXPERIENCES, INC.


By: /s/ R. Lee Cunningham            
Name:    R. Lee Cunningham
Title:    President & Chief Executive Officer


ILG, LLC


By: /s/ John E. Geller, Jr.            
Name:    John E. Geller, Jr.
Title:    Manager






4

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED
EFFECTIVE AS OF SEPTEMBER 1, 2018.


MARRIOTT INTERNATIONAL, INC.


By: /s/ Timothy Grisius            
Name: Timothy Grisius            
Title: Global Real Estate Officer        


MARRIOTT WORLDWIDE CORPORATION


By: /s/ Timothy Grisius            
Name: Timothy Grisius            
Title: Authorized Signatory        


MARRIOTT REWARDS, LLC


By: /s/ Timothy Grisius            
Name:Timothy Grisius            
Title: Authorized Signatory        


STARWOOD HOTELS & RESORTS WORLDWIDE, LLC


By: /s/ Timothy Grisius            
Name: Timothy Grisius            
Title: Authorized Signatory        




5